DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 16-19, 21-24, 26-29 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 16-19, 21-24, 26-29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2015/0003352, Seo hereafter) in view of Zhang et al. (US 2012/0207119, Zhang hereafter).
RE claims 16 and 26, Seo discloses a method performed by a terminal, and a terminal, in a communication system, the method comprising: receiving, from a base station, information on a demodulation reference signal (DMRS) configuration type (Paragraphs 102-104); receiving, from the base station, control information indicating a DMRS port associated with a physical downlink shared channel (PDSCH), among a plurality of DMRS ports (Paragraphs 102-104); and receiving, from the base station, a DMRS based on the DMRS port (Paragraphs 102-104).
Seo does not explicitly disclose wherein the plurality of DMRS ports are distributed among two or three groups based on a DMRS configuration type, wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port.
However, Zhang teaches wherein the plurality of DMRS ports are distributed among two or three groups based on a DMRS configuration type (Paragraphs 101-114 and Table 4(b) teach a plurality of DMRS distribution patterns configured for a UE. Each pattern has a corresponding group of ports. Multiple groups across multiple patterns have ports in common), wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port (Figures 2-6 represent DMRS distribution patterns as allocated to a plurality of resource elements. As known in the LTE art, a resource element corresponds to a 1 1 subcarrier x 1 symbol and as such are time/frequency position/parameter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 17 and 27, Seo in view of Zhang discloses the method of claim 16 and terminal of claim 26 as set forth above. Note that Zhang further teaches wherein DMRS ports indexing #0, #1, #4, #5 belong to a first DMRS group, and DMRS ports indexing #2, #3, #6, #7 belong to a second DMRS group, for a first DMRS configuration type (Paragraphs 101-114 and Table 4B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 18 and 28, Seo in view of Zhang discloses the method of claim 16 and terminal of claim 26 as set forth above. Note that Zhang further teaches wherein DMRS ports indexing #0, #1, #6, #7 belong to a first DMRS group, DMRS ports (Paragraphs 101-114 and Table 4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 19 and 29, Seo in view of Zhang discloses the method of claim 16 and terminal of claim 26 as set forth above. Note that Zhang further teaches wherein sequences for DMRS ports belonging to a same group are mapped to resource elements orthogonally based on the time domain related parameter and the frequency domain related parameter corresponding to each of the DMRS ports, on same resource elements (Figures 2-6 represent DMRS distribution patterns as allocated to a plurality of resource elements. As known in the LTE art, a resource element corresponds to a 1 1 subcarrier x 1 symbol and as such are time/frequency position/parameter. See further paragraph 117-118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 20 and 30, Seo in view of Zhang discloses the method of claim 16 and terminal of claim 26 as set forth above. Note that Seo further discloses wherein the information on the DMRS configuration type is received via a radio resource control (RRC) message (Paragraphs 102-104).
RE claims 21 and 31, Seo discloses a method and a base station configured to operate in a communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, information on a demodulation reference signal (DMRS) configuration type (Paragraphs 102-104);  transmit, to the terminal via the transceiver, a control information indicating a DMRS port associated with a physical downlink shared channel (PDSCH), among the plurality of DMRS ports (Paragraphs 102-104), and transmit, to the terminal via the transceiver, DMRS based on the DMRS port (Paragraphs 102-104).
Seo does not explicitly disclose wherein the plurality of DMRS ports are distributed among two or three groups based on a DMRS configuration type, wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port.
However, Zhang teaches wherein the plurality of DMRS ports are distributed among two or three groups based on a DMRS configuration type (Paragraphs 101-114 and Table 4(b) teach a plurality of DMRS distribution patterns configured for a UE. Each pattern has a corresponding group of ports. Multiple groups across multiple patterns have ports in common), wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port (Figures 2-6 represent DMRS distribution patterns as allocated to a plurality of resource elements. As known in the LTE art, a resource element corresponds to a 1 1 subcarrier x 1 symbol and as such are time/frequency position/parameter).

RE claims 22 and 32, Zhang discloses the method of claim 21 and terminal of claim 31 as set forth above. Note that Zhang further discloses wherein DMRS ports indexing #0, #1, #4, #5 belong to a first DMRS group and DMRS ports indexing #2, #3, #6, #7 belong to a second DMRS group, for a first DMRS configuration type (Paragraphs 101-114 and Table 4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 23 and 33, Zhang discloses the method of claim 21 and terminal of claim 31 as set forth above. Note that Zhang further discloses wherein DMRS ports indexing #0, #1, #6, #7 belong to a first DMRS group, DMRS ports indexing #2, #3, #8, #9 belong to a second DMRS group and DMRS ports indexing #4, #5, #10, #11 belong to a third DMRS group, for a second DMRS configuration type (Paragraphs 101-114 and Table 4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 24 and 34, Zhang discloses the method of claim 21 and terminal of claim 31 as set forth above. Note that Zhang further discloses wherein sequences for DMRS ports belonging to a same group are mapped to resource elements orthogonally based on the time domain related parameter and the frequency domain related parameter corresponding to each of the DMRS ports, on same resource elements (Figures 2-6 represent DMRS distribution patterns as allocated to a plurality of resource elements. As known in the LTE art, a resource element corresponds to a 1 1 subcarrier x 1 symbol and as such are time/frequency position/parameter. See further paragraph 117-118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and terminal of Seo with the teachings of Zhang in order to improve efficiency of system scheduling and power allocation.
RE claims 25 and 35, Seo in view of Zhang discloses the method of claim 21 and base station of claim 31 as set forth above. Note that Seo further discloses wherein the information on the DMRS configuration type is received via a radio resource control (RRC) message (Paragraphs 102-104).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James P Duffy/Primary Examiner, Art Unit 2461